Honold v Karwowski (2015 NY Slip Op 00499)





Honold v Karwowski


2015 NY Slip Op 00499


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2013-11268
 (Index No. 38825/09)

[*1]Amanda Honold, appellant, 
vChristopher M. Karwowski, et al., respondents.


Breen & Clancy, P.C. (Pollack, Pollack, Isaac & De Cicco, LLP, New York, N.Y. [Brain J. Isaac and Michael H. Zhu], of counsel), for appellant.
Nicholas Goodman & Associates, PLLC, New York, N.Y. (Carter A. Reich, H. Nicholas Goodman, and Gavin A. McCandlish of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Jones, Jr., J.), dated October 3, 2013, as granted that branch of the defendants' renewed motion which was for summary judgment dismissing the complaint.
ORDERED that the order is affirmed insofar as appealed from, with costs.
"Under the emergency doctrine,  when an actor is faced with a sudden and unexpected circumstance which leaves little or no time for thought, deliberation or consideration, or causes the actor to be reasonably so disturbed that the actor must make a speedy decision without weighing alternative courses of conduct, the actor may not be negligent if the actions taken are reasonable and prudent in the emergency context'" (Miloscia v New York City Bd. of Educ., 70 AD3d 904, 905, quoting Rivera v New York City Tr. Auth., 77 NY2d 322, 327). "This is not to say that an emergency automatically absolves one from liability for his [or her] conduct. The standard then still remains that of a reasonable [person] under the given circumstances" (Ferrer v Harris, 55 NY2d 285, 293; see Pawlukiewicz v Boisson, 275 AD2d 446, 447). "A driver is not obligated to anticipate that a vehicle traveling in the opposite direction will cross over into oncoming traffic [and] [s]uch an event constitutes a classic emergency situation, thus implicating the emergency doctrine" (Ardila v Cox, 88 AD3d 829, 830, quoting Gajjar v Shah, 31 AD3d 377, 377-378 [internal quotation marks omitted]).
The defendants established, prima facie, that the defendant driver was presented with an emergency situation not of his own making when the plaintiff's vehicle crossed over into his lane of traffic, and that he acted reasonably in response to that emergency (see Levine v Li-Heng Chang, 56 AD3d 530; Gajjar v Shah, 31 AD3d 377; Eichenwald v Chaudry, 17 AD3d 403; Fermin v Graziosi, 240 AD2d 365). In opposition, the plaintiff failed to raise a triable issue of fact.
Accordingly, the Supreme Court properly granted that branch of the defendants' [*2]renewed motion which was for summary judgment dismissing the complaint.
LEVENTHAL, J.P., CHAMBERS, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court